DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 02/10/2021.
Claims 1, 4, 5, 9 – 11, 13, 16, 19, and 20 are amended.
Claims 3, 12, and 18 are canceled.
Claims 1, 2, 4 – 11, 13 – 17, 19, and 20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) dated 02/19/2021 and 11/10/2020 have been received and considered.

Prior Art Made of Record
The following is an examiner’s statement of reasons for the indication of the allowable claimed subject matter.
Smith et al. (US 7036016) (hereafter Smith) discloses a method for securing passwords, personal identification numbers and identifying patterns utilizes a MasterCode camouflaged within a grid which contains all the characters, symbols or pictograms of which the MasterCode is a subset. For securing numeric sequences, the MasterCode is comprised of ten characters randomly associated to a corresponding digit (including zero).
Verma et al. (US 2019/0296913) (hereafter Verma) discloses a method that includes dynamically generating an authentication grid that identifies an association between a first set of characters and a second set of characters. Based on a shared secret associated with a user, an encrypted version of the authentication grid is generated and transmitted to a first computing device associated with the user.
Milsted (US 2015/0131796) (hereafter Milsted) discloses a method of generating an encryption key. The method comprises collecting a plurality of user defined variables defined by input from a user and collecting a plurality of environmental variables associated with varying environmental conditions. The method further comprises defining parameters of a plurality of scrambling functions using the user defined variables and calculating a plurality of scramble values.

Reasons of Allowance

The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1: 
the grid of cells including values of a first feature of user data along rows and values of a second feature of user data along columns thereof, a number of cells in the grid of cells, and only a subset of the cells including one or more characters associated therewith; processing circuitry coupled to the memory, the processing circuitry being configured to: determine a first feature value of the first feature of user data and a second feature value of the second feature of the user data;
alter, using a mathematical combination of orthogonal functions, one or more values of the determined first feature value and the determined second feature value to generate an altered first feature value and an altered second feature value;

the grid of cells including values of a first feature of user data along rows and values of a second feature of user data along columns thereof, a number of cells in the grid of cells and [[for ]]]only a subset of the cells including a character associated therewith; processing circuitry coupled to the memory, the processing circuitry being configured to: identify an altered first feature and an altered second feature of encrypted data that includes the altered first feature concatenated with the altered second feature;
perform an inverse transform on the altered first feature and the altered second feature to generate a first feature and a second feature, including removing noise added to one or more of the first feature and the second feature using a mathematical combination of mathematical functions;
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 16:
the grid of cells including values of a first feature along rows and values of a second feature along columns thereof, each cell of the subset of cells including a character associated therewith;
altering, using a mathematical combination of orthogonal functions, one or more values of the determined first feature value and the second feature value to generate an altered first feature value and an altered second feature value;

Claims 2, 4 – 8, as well as 10, 11, 13 – 15, and 17, 19, 20 each depend on base claims 1, 9, and 16, respectively.  Accordingly claims 1, 2, 4 – 11, 13 – 17, 19, and 20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431